Title: To John Adams from François Adriaan van der Kemp, 29 December 1787
From: Van der Kemp, François Adriaan
To: Adams, John


          
            Monseigneur!
            Anvers 29. Dec. 1787.
          
          L’année passé j’avois l’honneur de communiquer a votre l’Excellence mon desir de passer en Amerique avec ma famille pour m’etablir dans l’etat de New-york: vous aviez la bonté de me donner des informations sur ce projet, joignant a cela la flatteuse promesse, de vouloir bien, dans un tel cas m’honorer de vos recommandations.1 Dans ce tems mon Epouse ne pouvoit prendre la resolution de chercher un azile dans L’autre monde, et l’ardent desir de satisfaire a ses voeux m’a fait prendre pour cet fois la meme parti. A present le Sort est change—ma malheureuse patrie est tombé dans le fers— Le plus honnetes ont eté le victimes. et celui, que vous avez bien voulu honor de votre confiance, pendant le Sejour de votre Excellence dans cet pays, a eté emprisonné avec Son digne Ami Mr. de Nÿs, aprez la prise de Wyck par les Etats d’Utrecht, pendant vingt quatre Semaine, comme prisonniers d’Etats, et relaché le 19 Dec. apres avoir namptise f45000—
          On avoit le plan, comme le bruit public confirmé par des informations bien Sures, de m’emmener a Lourestein, Sitot que je Serois retourner en Hollande—et ce fut, apres les conseils de mes amis, de J. L. Prof. a Leyde, que je quitte la territoire de la Republiq[ue] aÿant auparavant au moi de Novembre demandé a Leyde la demission de ma place, et l’obtenu de La maniere la plus flatteuse et honorable—2
          Privé a present de deux mille florins par en la necessite nous contraint de prendre un parti, que j’aurois choisi pour ma part longtems avant. L’amerique ou L’Angleterre Sont a present le Seul paÿs, ou je me pourrois etablir. L’Amerique, l’objet de mes plus ardens desirs, Sera notre choix, Si les circonstances de cet nouveau Empire ne Sont point empirees, par rapport a la subsistance frugale dans le plat pays, Si votre Excellence daigne m’honorer encore de ses lettres

de recommandation. Mr. van de Marsch, a present a Bruxelles,3 Mr. J. Luzac a Leyde pourront informer votre Excellence, que je ne Suis moins digne, d’obtenir cet faveur de votre Excelence, qu’auparavant, et la necessitè de rendre une ville avec cent et vingt Burgeois a 1500 militaires, munis d’un train d’artillerie, ne chargera nos caracteres d’aucune tache. j’attend mon Epouse avec Ses 2. enfans et un domestique icy, Sitot quelle aura vendu mes biens—et je souhaitrois de partir en Amerique au Mois de Mars prochain. Ce sera le bonheur de ma famille, et l’accomplissement de tous mes Souhaits Si je Suis en etats, de pouvoir par le debris de ma fortune trouver dans les environs d’albanie, ou dans le plat pays d’Etats de New-york, de moyens pour faire Subsister ma famille—et Si nous Sommes assez heureux de recevoir de recommandations de part de votre Excellence pour le New-york. allors vous auriez le plaisir d’avoir Sauvér une digne famille, d’avoir fait Sa bonheur—
          Ayez la bonté de m’honorer de votre rep[. . .]se / et croyez, que je Suis avec la plus parfaite estime [. . .] consi[. . .]tion due / Monseigneur / De Votre Excellence le / plus obeissant Serviteur
          
            Fr. Adr. vanderKemp
          
          
            P. S. Mons. Max: Solvÿns, dans le Peterpot Straet recoit icÿ le lettres pour moi1
          
         
          TRANSLATION
          
            Sir
            Antwerp, 29 December 1787
          
          This past year I had the honor of relating to your excellency my wish to travel to America with my family, intending to settle in New York State. You had the goodness of offering me information for the project, adding to it the flattering promise that you would be happy to honor me, if I made the move, with your recommendations. At that time, my wife could not resolve to seek asylum in the new world, and my ardent desire to satisfy her wishes led me to take her side in this choice. Fortune, at present, has taken another turn. My unfortunate homeland has been bound in chains. The most upright have fallen victim, and the man whom you were well pleased to honor with your trust during your excellency’s stay in this country was imprisoned after Wyck’s capture by the states of Utrecht, along with his worthy friend, Mr. de Nijs, for twenty-four weeks as prisoners of the states and released 19 December after having paid f45,000.
          According to public rumors confirmed by reliable information, there was a plot to take me to Lourestein as soon as I returned to Holland. Following the advice of my friends, and of Jean Luzac, professor at Leyden, I therefore left the territory of the republic, having tendered my resignation

beforehand during the month of November at Leyden and obtained it in the most flattering and honorable way possible.
          Now deprived of two thousand florins per year, necessity forces us to come to the decision that, for my part, I would have taken long ago. America and England are at present the only countries where I could settle. America, the object of my most ardent desires, will be our choice if the circumstances of this new empire have not worsened relative to the meager subsistence in Flanders, and if your excellency will still do me the honor to write letters of recommendation for me. Mr. van de Marsch, presently in Brussels, and Mr. J. Luzac, in Leyden, can inform your excellency that I am no less worthy of obtaining such a favor from your excellency than before, and the need to give a town inhabited by one hundred and twenty burghers over to 1,500 soldiers provided with an artillery train will not burden our characters with any stain. I await my wife, along with two children and a domestic servant, here, as soon as she sells off my effects—and I hope to leave for America sometime next March. It will mean the happiness of my family and the realization of all of my hopes if I am able to find the means to provide for my family with what little is left of my fortune, whether in the vicinity of Albany or in the plains of New York State. And if we are lucky enough to receive recommendations from your excellency for New York, then you will have the pleasure of having saved a worthy family, of having made their good fortune.
          Have the goodness to honor me with your reply and believe that I am, with the most perfect esteem and consideration, sir, your excellency’s most obedient servant
          
            Fr. Adr. vanderKemp
          
          
            P.S. Mr. Max Solvyns, residing in Peterpot Street, gathers correspondence for me here.
          
        